     Case 2:19-cv-09969-CBM-MRW Document 65 Filed 07/16/20 Page 1 of 3 Page ID #:435



1
       DANIEL H. BLOMBERG (admitted pro hac vice)
2      ERIC S. BAXTER (admitted pro hac vice)
3      DIANA M. VERM (admitted pro hac vice)
       PETER M. TORSTENSEN, JR. (admitted pro hac vice)
4      THE BECKET FUND FOR RELIGIOUS LIBERTY
5      1200 New Hampshire Ave. NW, Suite 700
       Washington, DC 20036
6      Telephone: (202) 955-0095
7      Fax: (202) 955-0090
       dblomberg@becketlaw.com
8
       KEVIN S. WATTLES (Cal. State Bar. No. 170274)
9      SOLTMAN, LEVITT, FLAHERTY & WATTLES LLP
10     90 E. Thousand Oaks Boulevard, Suite 300
       Thousand Oaks, California 91360
11     Telephone: (805) 497-7706
12     Fax: (805) 497-1147
       kwattles@slfesq.com
13     Attorneys for Defendants
14                          UNITED STATES DISTRICT COURT
15                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
        JOANNA MAXON, et al.,                No. 2:19-cv-09969-CBM-MRW
17
                   Plaintiffs,               NOTICE OF UNOPPOSED
18
                                             MOTION AND MOTION FOR
           v.
19                                           LEAVE TO FILE NOTICE OF
        FULLER THEOLOGICAL                   SUPPLEMENTAL AUTHORITY
20
        SEMINARY, et al.,
21                                           (Proposed Notice of Supplemental
                  Defendants.                Authority Filed Concurrently)
22
                                             Date: August 4, 2020
23                                           Time: 10:00 a.m.
                                             Dept: Courtroom 8B
24
                                             Judge: Honorable Consuelo B. Marshall
25
26
27
28
  Case 2:19-cv-09969-CBM-MRW Document 65 Filed 07/16/20 Page 2 of 3 Page ID #:436




 1      Defendants Fuller Theological Seminary, Mari Clements, Marianne Thompson, and
 2 Nicole Boymook (together, the “Seminary”) seek leave to file a notice of supplemental
 3 authority to their fully briefed motion to dismiss. See Judge Marshall Standing Order
 4 7(a); see also Dkt. 62 (setting oral argument for August 4). Plaintiffs do not oppose this
 5 motion.
 6      Plaintiffs argue that the Seminary’s multiple overlapping First Amendment defenses
 7 to Plaintiffs’ Title IX claims fail because Congress may condition the Seminary’s access
 8 to federal funds on relinquishing its First Amendment rights to determine its own reli-
 9 gious beliefs, membership, and governance. Dkt. 53 at 13-15, 19. But the Supreme Court
10 recently explained in Espinoza v. Montana Department of Revenue that over seventy
11 years of precedent affirm the “basic principle” that “disqualifying otherwise eligible re-
12 cipients from a public benefit solely because of their religious character” imposes an
13 unconstitutional “penalty on the free exercise of religion[.]” No. 18-1195, slip op. at 8,
14 11, 17 (U.S. June 30, 2020) (internal quotation marks and citation omitted).
15      Plaintiffs also argue that Title IX’s religious exemption is not available to the Semi-
16 nary because it does not affiliate with a “separate” controlling religious entity. Dkt. 53
17 at 9. The Seminary warned that Plaintiffs’ novel construction, which has never been
18 adopted by the federal government in all of Title IX’s history, would unconstitutionally
19 discriminate on the basis of internal religious governance and affiliation. Dkt. 55 at 1
20 (citing Larson v. Valente, 456 U.S. 228, 244 (1982)). Espinoza reaffirmed that adminis-
21 tering public benefits in a manner that discriminates on the basis of how a school is
22 “religiously affiliated” unconstitutionally “discriminates based on religious status.” Slip
23 op. at 10.
24      Espinoza rebuts Plaintiffs’ arguments. See Resnick v. Hyundai Motor Am., Inc., No.
25 16-cv-00593, 2017 WL 6549931, at *14 n.7 (C.D. Cal. Aug. 21, 2017) (suggesting sup-
26 plemental authority filings should “summarize” the new authority and “describe how it
27 applies”). Accordingly, the Seminary asks for leave to file the attached notice of supple-
28 mental authority.

                                               1
 Case 2:19-cv-09969-CBM-MRW Document 65 Filed 07/16/20 Page 3 of 3 Page ID #:437




1 Dated: July 16, 2020                      Respectfully submitted,
2
     /s/ Kevin S. Wattles                   /s/ Daniel H. Blomberg
3    KEVIN S. WATTLES                       DANIEL H. BLOMBERG
     SOLTMAN, LEVITT, FLAHERTY &            ERIC S. BAXTER
4
     WATTLES LLP                            DIANA M. VERM
5    90 E. Thousand Oaks Boulevard, Suite   PETER M. TORSTENSEN, JR.
     300                                    JACOB M. COATE
6
     Thousand Oaks, California 91360        THE BECKET FUND FOR RELIGIOUS
7    Telephone: (805) 497-7706              LIBERTY
     Fax: (805) 497-1147                    1200 New Hampshire Ave. NW, Suite 700
8
     kwattles@slfesq.com                    Washington, DC 20036
9                                           Telephone: (202) 955-0095
                                            Fax: (202) 955-0090
10
                                            dblomberg@becketlaw.com
11
                                            Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
